Citation Nr: 0636030	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), now rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO decision.  The 
veteran testified before the Board in May 2006.  

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


REMAND

Regrettably, additional action is needed in this case.

At the May 2006 Travel Board hearing, the veteran stated that 
he continued to receive treatment from the Vet Center in 
Muskogee, Oklahoma.  It was noted that treatment records 
through September 2005 had already been associated with the 
claims folder, and the existing records from October 2005 to 
the present were requested.  In July 2006, the RO received 
these records.  However, since the veteran has not waived 
initial consideration of this evidence by the RO, a 
supplemental statement of the case is needed.

In addition, a new VA examination is needed.  The veteran 
underwent a VA PTSD examination in August 2004 that concluded 
that he had "difficulty" establishing and maintaining work 
and social relationships.  However, several of the recently 
received medical records describe the veteran's chronic PTSD 
as severe and as causing numerous difficulties.  Under the 
circumstances, which suggest an argument of possible 
worsening, a new examination would be helpful.  Also, the 
veteran had been regularly attending VA mental health 
treatment sessions until the retirement of a previous 
treating psychiatrist.  Thus, an examination would also be 
helpful to assess the veteran's PTSD in light of changes in 
attendance for therapy. 

Accordingly, the Board REMANDS the claim for the following 
actions:

1.  Obtain copies of all VA mental 
health treatment records relating to the 
veteran's PTSD from May 2006 to the 
present.

2.  Then, schedule the veteran for an 
examination to assess the current nature 
and severity of his PTSD.  Provide the 
claims folder to the examiner.

3.  Then, readjudicate the claim for an 
increased rating for PTSD (now rated 50 
percent).  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then return the case to the Board for 
its review, as appropriate.

By this REMAND, the Board expresses no opinion as to the 
ultimate outcome on the merits.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board is remanding.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The RO must treat these claims expeditiously.  
Claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


